                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                           No. 7:14-CR-97-1H
                           No. 7:17-CV-234-H


                                       )
SHAWNEE OTTO JENNINGS,                 )
     Petitioner,                       )
                                       )                  ORDER
     v.
                                       )
UNITED STATES OF AMERICA,              )
     Respondent.                       )


     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #108].             Petitioner also

filed a supplement which he entitled “revisement notice,” [DE

#111], and a memorandum in support, [DE #115], all of which

contents the court has considered herein.          The government filed a

motion to dismiss, [DE #116], to which petitioner responded, [DE

#121].

     Petitioner then filed a motion requesting additional time to

supplement his response to the government’s motion to dismiss, [DE

#122] which the court allowed, [DE #123], but petitioner filed an

additional     letter    regarding    having    not    received    requested

materials, [DE #124].       There have been no further filings related

to the § 2255 motion in this matter.          The time for further filing

has expired, and this matter is ripe for adjudication.




         Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 1 of 14
                                     BACKGROUND

      On August 8, 2016, petitioner pled guilty, pursuant to a

written plea agreement, to possession with intent to distribute a

quantity of cocaine base (crack), a quantity of marijuana, and a

quantity of heroin, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C), (Count One).              On December 6, 2016, petitioner was

sentenced      to   a    total    term    of   imprisonment      of     188    months.

Petitioner filed a notice of appeal, and the Fourth Circuit Court

of   Appeals     “dismiss[ed]      the    appeal    in   part   and    affirmed    the

district court’s judgment as to any issue not precluded by the

appeal waiver.”         [DE #105].

      Defendant filed the instant motion to vacate pursuant to 28

U.S.C. § 2255 on December 5, 2017, [DE #108], alleging various

claims    of     ineffective       assistance      of    counsel,      due    process

violations, and prosecutorial misconduct as detailed herein.

                                 COURT’S DISCUSSION


            i.      Standard of Review

      To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).         First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.               Id. at 687-91.         In making this

determination,      there    is     a    strong    presumption    that       counsel’s



                                           2

         Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 2 of 14
conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action >might be

considered sound trial strategy.=@           Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).        Second, petitioner “must show that

there   is    a    reasonable    probability     that,    but    for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.     A   reasonable       probability     is   a   probability

sufficient to undermine confidence in the outcome.”                  Id. at 694.

             ii.    Analysis

                    A. Ineffective   Assistance  of   Counsel            at   the
                       Suppression Hearing (Ground One)

       Petitioner contends counsel rendered ineffective assistance

because counsel’s “paralegal” offered the opening and closing

arguments, at petitioner’s suppression hearing, [DE #63 at 8, 65],

on   July    14,   2015,   and   petitioner     did   not    consent     to   this

representation as required by the Student Practice Rule of the




                                        3

        Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 3 of 14
Local Rules of this court. 1        [DE #108 at 4; DE #111 at 4; DE #115

at   1;   DE   #121   at   4-5].     However,   petitioner’s     argument    is

misplaced, as counsel introduced Mr. Smallings as his colleague

and a review of the records of the North Carolina State Bar reveal

Mr. Smallings was licensed to practice law in the State of North

Carolina at the time of the hearing.            Next, petitioner contends

his counsel rendered ineffective assistance by his failure to make

particular arguments at petitioner’s suppression hearing.                   [DE

#121 at 6].

      Namely, petitioner contends that counsel should have focused

more on the pretext issue, [DE #121 at 6]; failed to subpoena the

driver of the car, [DE #121 at 7]; failed to let petitioner testify

at his suppression hearing about the traffic stop or whether the

car window was “up or down”, [DE #121 at 7]; and failed to put a

photo of the car into evidence, [DE #121 at 7].

      At the suppression hearing, counsel argued the pretext issue,

[DE #63 at 65]; counsel entered a photo of the car into evidence,

[DE #63 at 53-54, 62-63]; and as to petitioner’s additional claims,

he has not shown facts demonstrating why this does not fall within

trial strategy.       See Strickland, 466 U.S. at 689 (quoting Michel,

350 U.S. at 101). Additionally, counsel objected to the Magistrate

Judge’s Memorandum and Recommendation, following the suppression



1The court notes petitioner intended to reference Local Criminal Rule 57.2(e)(1)
but mistakenly references Local Civil Rule 83.2.

                                        4

          Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 4 of 14
hearing, [DE #61], arguing at length regarding the pretext issue

and the state of the car window, as counsel had argued at hearing.

[DE #65 and DE #63 at 65-66].           This court considered de novo the

objections to the M&R and affirmed the M&R.             [DE #66].

      Petitioner also contends that he did not knowingly consent to

have the Magistrate Judge adjudicate his suppression hearing on

July 14, 2015, [DE #121 at 17, 18-19].             However, the undersigned

referred the suppression motion to United States Magistrate Judge

Swank   for   conduct    of   an   evidentiary    hearing   and    entry    of    a

memorandum     and      recommendation         pursuant     to     28      U.S.C.

§ 636(b)(1)(B); therefore, petitioner’s consent was not required.

      Therefore, petitioner has failed to state a claim on these

issues.

                    B. Ineffective Assistance of Counsel at the June
                       13, 2016 Hearing; June 27, 2016 Arraignment; and
                       August 8, 2016 Change of Plea Hearing(Ground Two)

      Petitioner contends counsel rendered ineffective assistance

and   the   court    committed     a   due   process   violation    because      1)

petitioner did not sign a consent form on June 13, 2016 or June

27, 2016, for his arraignment to proceed before United States

Magistrate Judge Kimberly A. Swank, [DE #121 at 24]; 2) Magistrate

Judge Swank allegedly attempted to deny him his right to remain

silent, [DE #108 at 5 citing DE #101 Arr. Tr. at 14-19]; 3)

petitioner entered a “forced” not guilty plea at this June 27,

2016 arraignment, [DE #108 at 5 citing DE #101 Arr. Tr. at 14-19,

                                         5

        Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 5 of 14
29]; 4) counsel disregarded petitioner’s request to have the

undersigned conduct the arraignment and also informed petitioner

he did not have the right to remain silent, [DE #108 at 5 citing

DE #101 Arr. Tr. at 18]; and 5) petitioner did not understand most

of June 27, 2016 proceedings, [DE #121 at 25].

     A plea of “not guilty” was entered on petitioner’s behalf on

June 27, 2016, pursuant to Fed. R. Crim. P. 11.            [DE #101 at 28].

See Fed. R. Crim. P. 11(a)(4) (“If a defendant refuses to enter a

plea [. . .] the court must enter a plea of not guilty.”).              Counsel

advised petitioner he did not have a right to remain silent as to

stating his name on the record.            [DE #101 Ev. Hrg. Arr. Hrg. Tr.

at 18-19].    He was advised by the United States Magistrate Judge

that he had the right to remain silent as to any criminal charges.

Id. at 20, 25.   Petitioner has not shown facts to support the claim

that he was deprived of his right to remain silent, and he has not

alleged facts to show counsel’s performance was deficient.

     Additionally, as to petitioner’s argument that the court

committed a due process violation by taking his plea of “not

guilty”   without   a   consent   to   proceed    before   a   United    States

Magistrate Judge, petitioner has not presented evidence to support

his argument that his consent to proceed was necessary for the

entry of a plea of not guilty in accordance with Fed. R. Crim. P.

11(a)(4).    Therefore, this argument is also without merit.



                                       6

      Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 6 of 14
      Petitioner also contends the August 8, 2016 change of plea

hearing did not cure the June 13, 2016 arraignment issues, [DE

#121 at 8], as (1) petitioner was not made aware of “the legal

procedure or ramifications concerning a magistrate judge versus a

District judge until after the plea,” [DE #121 at 8]; and (2)

petitioner was under the impression that an Assistant United States

Attorney had been removed and that a replacement was moving forward

without the § 851 enhancement in the plea.


      Petitioner was not arraigned on June 13, 2016, but rather an

oral motion to continue the arraignment was granted and petitioner

was arraigned on June 27, 2016, where a not guilty plea was entered

on his behalf as he refused to enter a plea.            At his August 8,

2016 change of plea hearing, petitioner signed a consent to proceed

before the United States Magistrate Judge and entered a plea of

guilty.   [DE #103 at 11, 15].    Petitioner was notified of the § 851

enhancement that had been filed, and he was advised of the maximum

penalties.   [DE #103 at 15].     He affirmed that he understood what

he was being charged with and the maximum penalties that he faced.

Id.   Petitioner has not shown facts to support the claim that his

counsel rendered ineffective assistance.




                                     7

       Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 7 of 14
                  C. Ineffective Assistance of Counsel at the Change
                     of Plea Hearing based on Change of AUSA (Ground
                     Three)

     Petitioner     contends    his       counsel     rendered        ineffective

assistance by conspiring with the Assistant United States Attorney

(“AUSA”) at petitioner’s change of plea hearing on August 8, 2016,

to convince petitioner that AUSA Lathan had been replaced by AUSA

Lemmon for the representation of the government at the order of

the undersigned, in order to convince petitioner to sign a consent

to proceed form.     [DE #108 at 6-7 and DE #111 at 3-5 citing DE

#103 Chg. Plea Hrg. Tr. at 11].

     Petitioner    contends    this       perceived   change     of    AUSA   was

important to him because he believed his prior defense counsel

Lauren Brennan had shared privileged information with AUSA Lathan

before she had to withdraw from representing petitioner due to a

conflict of interest, and petitioner believed AUSA Lathan then

used this information against him to negotiate a plea.                 Petitioner

further believed by having AUSA Lemmon replace AUSA Lathan, this

information would not have been disclosed to AUSA Lemmon.

     Petitioner     also   contends        Brennan    rendered        ineffective

assistance and her performance fell below reasonable professional

norms as she disclosed “my case/trial strategy and privileged

information with the prosecutor, Mr. L. Lathan.”           [DE #121 at 17].




                                      8

      Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 8 of 14
       Petitioner has not alleged facts showing counsel rendered

ineffective assistance on this issue.                    At his June 27, 2016

evidentiary     hearing,      counsel    for    petitioner       asked   petitioner,

“correct me if I’m wrong, but is the bottom line in your view that

because Ms. Brennan withdrew from your case, from representing you

in this case, on the basis of a conflict of interest, you feel

that   that   conflict       of    interest    extended     to   the     Government’s

attorney, Mr. Lathan?”             [DE #101 at 10].        Petitioner responded,

“exactly.”      Id.     Petitioner’s testimony was the extent of the

evidence presented at the evidentiary hearing and the government

did    not   present    evidence.        Id.      Both     parties     made    closing

arguments.       Id.    at    10-12.          Magistrate    Judge      Swank    denied

petitioner’s motion to disqualify counsel in open court with

defendant present.       Id. at 12-13.         Additionally, at the change of

plea hearing, the Magistrate Judge stated the following:


       Sir, we were last here, I believe, on June 27th of this
       year with respect to an evidentiary hearing on your
       motion to disqualify Assistant United States Attorney
       Toby Lathan due to conversations or discussions between
       him and your prior counsel, Ms. Brennan. Now, at that
       hearing, that motion was denied. And the Court entered
       a plea of not guilty on your behalf. My understanding,
       sir, is that you wish to change that plea and enter a
       plea of guilty pursuant to the plea agreement that you
       had previously entered into with the United States.
       [DE #103 Change of Plea Hrg. Tr. at 11].              Petitioner answered

affirmatively.         Id.        He contends that he believed the § 851

enhancement would not apply if Mr. Lemmon were the AUSA on his


                                          9

        Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 9 of 14
case, however Mr. Lemmon appeared for the government at the August

8, 2016 hearing and stated the § 851 enhancement provided the basis

for the maximum penalties.      [DE #103 at 15].     AUSA Lathan signed

defendant’s plea agreement.     [DE #86].

     Petitioner has not presented facts that could support a claim

that counsel rendered ineffective assistance at his change of plea

hearing, or prior by Ms. Brennan during her representation of

petitioner.

                 D. Ineffective Assistance of Counsel            Regarding
                    § 851 Enhancement (Ground Four)

     Petitioner contends that on November 19, 2016, his attorney

visited him in jail to review the presentence investigation report

(“PSR”).     The PSR did not include an enhanced penalty under 21

U.S.C. § 851 and did not have any objections to the PSR by the

government.    On the morning of the sentencing hearing, the § 851

enhancement was added and a revised PSR was filed.              [DE #93].

Petitioner contends his counsel did not object with a legal basis

to this enhancement, he simply stated that this client wanted him

to object.     [DE #108 at 8 and DE #111 at 5].            Petitioner also

contends he also was not properly served with the revised PSR and

was not afforded meaningful consultation with counsel regarding

the revised PSR, [DE #121 at 15, 20-21].

     At the sentencing hearing, counsel for petitioner argued that

it was a late revision to the PSR.       [DE #102 at 2].    The government


                                    10

      Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 10 of 14
counsel argued despite the late filing of the revised PSR, the

§ 851 enhancement had been in discussions between parties since

“day one” and therefore “came as no surprise.”           [DE #102 at 3-4].

The government’s notice of the § 851 enhancement had been filed on

November 18, 2014 and was noted in the plea agreement.                [DE #18

and DE #86 at 5].    The court, noting the lateness of the revised

PSR, sentenced petitioner at the lowest end of the guideline range

established at sentencing, a sentence of 188 months.             [DE #96].

This sentence was at the low end of the guideline range as

calculated at sentencing, but still within the guideline range of

the advisory guidelines if the § 851 enhancement had not been

applied.   [DE #102 at 3, 4].

     Regarding petitioner’s failure to be served with the amended

PSR as required by Local Crim. Rule 32.2(e) or to have “meaningful

consultation” with counsel regarding the revised PSR, counsel at

sentencing objected to the § 851 enhancement and noted that counsel

would be asking for a variance.          [DE #102 at 2-3].        Further,

petitioner’s plea agreement contemplated the application of the

§ 851 enhancement.    Petitioner’s claim fails.

     Finally, to the extent petitioner contends the court erred in

sentencing   petitioner   under   the    revised   PSR   with   the    §   851

enhancement, petitioner already appealed on this ground.          As noted

supra, a petitioner may not use a section 2255 motion to attack

collaterally a question or issue already decided on direct appeal.

                                    11

      Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 11 of 14
See   Bockenhaupt,    537     F.2d   at    1183.      Therefore,        petitioner’s

argument is without merit.

                   E. Ineffective Assistance              Regarding     Plea    Advice
                      (Ground Five)

      Petitioner     claims     counsel         misadvised       him   when     counsel

allegedly instructed petitioner that he could not plead “straight

up to Count One” without a plea agreement, and if so, he would not

receive acceptance of responsibility points.                     [DE #108 at 12 and

DE #111 at 2 and DE #121 at 9].           Petitioner contends he would have

done so and retained all his appellate rights.                    [DE #121 at 9 and

25-26].   Petitioner contends this renders his plea involuntary and

the error was clearly prejudicial.                   [DE #121 at 10-13, 18].

Petitioner additionally contends counsel has yet to provide him

all his discovery docs or his trial-file.                  [DE #121 at 18 citing

Exhibit C; DE #124 at 1 (in letter)].

       “[A] plea colloquy “‘affords the [government] substantial

protection against later claims that the plea was the result of

inadequate advice.’”        Greenoe v. United States, No. 5:10-CR-277-

FL, 2014 WL 3510133, at *5–6 (E.D.N.C. July 14, 2014) (quoting

Missouri v. Frye, 566 U.S. 134, 242 (2012)).                 “[I]n the absence of

extraordinary circumstances, … allegations in a § 2255 motion that

directly contradict the petitioner's sworn statements made during

a   properly   conducted      Rule   11        colloquy    are    always      ‘palpably

incredible’ and ‘patently frivolous or false.’”                    United States v.


                                          12

       Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 12 of 14
Lemaster, 403 F .3d 216, 221–22 (4th Cir.2005) (internal quotations

omitted).      Sworn testimony offered by a criminal defendant in open

court affirming his plea agreement “carr[ies] a strong presumption

of verity.” See id. at 221 (quoting United States v. White, 366

F.3d 291, 295 (4th Cir. 2004)).               Petitioner was advised an appeal

waiver in a plea agreement would greatly restrict his ability to

appeal.     [DE #103 at 7-8].           Petitioner stated that he heard and

understood the explanation of his rights.                       Id. at 14.       He affirmed

he discussed his appeal waiver in his plea agreement with his

attorney.        Id. at 17.         He affirmed that he understood that by

entering the plea agreement and entering a plea of guilty, he may

be giving up “his right to appeal and to collaterally attack all

or   part   of    [his]    sentence.”         Id.         The     court    found,       at   his

arraignment,       petitioner’s       plea        was   knowingly         and    voluntarily

entered.    Id. at 21.

      Against this backdrop, petitioner’s conclusory allegations

fail to state a claim.              See Mann v. United States, 66 F.Supp.3d

728, 742 (E.D. Va. 2014)(finding “[p]etitioner does not have a

single piece of record evidence supporting his assertion that he

would   have     pled     straight     up    to     the    indictment           and   accepted

responsibility       for      his   crime     other        than    his     after-the-fact

conclusory statements.”).

      Petitioner        has     not    alleged            facts     showing           counsel’s

performance was deficient or that counsel’s performance, even if

                                             13

        Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 13 of 14
deficient, resulted in prejudice under Strickland.             Additionally,

petitioner’s request for additional file documents is MOOT.

                               CONCLUSION

     For   the   foregoing    reasons,      the     government’s     motion   to

dismiss, [DE #116], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #108], is hereby DISMISSED.             The clerk is directed to

close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                 28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable        jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 29th day of April 2020.



                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35



                                     14

      Case 7:14-cr-00097-H Document 132 Filed 04/29/20 Page 14 of 14
